Ingraham, J. (dissenting):
In the year 1904 Everett B. Webster was a resident of the State of Massachusetts and resided there with the plaintiff, his wife. In that year he applied for and obtained from the defendant, an insurance company organized and existing under the laws of Massachusetts, a policy of life insurance by which the defendant agreed to pay the amount thereof “ upon receipt at the Home Office of the Company in the City of Boston, of satisfactory proofs of the death of Everett B. Webster of Boston, State of Massachusetts (the insured hereunder), to Anna C. M. Webster, wife, or, in the event of he> prior decease, to the insured’s executors, administrators or assigns, deducting therefrom any indebtedness then existing against the policy.” The premiums upon this policy were due and payable at the home office of the company in the city of Boston. It gave to the insured the right during his life to substitute another beneficiary, and also provided that the surrender and loan values as well as the paid up and intended insurance were based upon section 76 of chapter 118 of the Revised Statutes * of Massachusetts.
The complaint alleges that the said Everett B. Webster fully performed all the conditions of the said policy on his part which included the payment of premiums at the home office of the company in Boston, Mass.; that the insured died on the 29th of November, 1907; and that on the 2d day of January, 1908, the plaintiff by her attorney and agent duly delivered at the home office of the defendant in the city of Boston satisfactory proofs of the death of the said Webster. In the proofs of death presented by the plaintiff to the defendant at its home office in the State bf Massachusetts she describes herself as residing at No. 36 Sagamore street, Lynn, Mass., which statement was duly verified by oath before a notary public on the 13th of December, 1907. Both parties continued to reside in Massachusetts until the year 1906, when the insured seems to have abandoned his wife, he coming to New *845York and she going to live with her mother in the city of Lynn, Mass. The plaintiff then commenced an action for divorce against her husband in the State of Massachusetts which action for divorce was apparently undisposed of when the insured died in November, 1907, and his will was admitted to probate in the State of New York. In the plaintiff’s affidavit it is stated that after the death of her husband she came to New York and apparently stopped at hotels in New York city, intending, as she said, to contest her husband’s will which made no provision for her. The plaintiff having made a claim for the amount of this policy of insurance from the defendant, which claim the defendant disputed, she commenced an action in the Supreme Court of the State of New York to recover the amount due on the policy, whereupon the defendant commenced an action in the Supreme Judicial Court of Massachusetts to have the policy declared void on the ground of fraud. And the Supreme Court of this State in this action has enjoined the defendant from prosecuting that action or any other action in any other State against this plaintiff affecting this policy of insurance.
We have here a Massachusetts contract, made in Massachusetts, between citizens of Massachusetts, to be performed in Massachusetts, based upon and subject to the laws of the State of Massachusetts, and which clearly contemplated that the laws of that State should control in determining the rights of the parties under it. The defendant in this action has appealed to the courts of that State to determine its rights and obligations under that contract and the plaintiff, by acquiring what seems to me a very doubtful residence in the State of New York after her right under the contract had accrued, claims the right to enjoin this Massachusetts corporation from applying to the courts of the State of Massachusetts for the determination of its rights and obligations under this Massachusetts contract which was to be performed by it in that State. Stress is laid by Mr. Justice Houghton in his opinion upon the fact that this defendant has acquired the right to do business in this State and thus must be construed to be a New York corporation, but I know of no principle that would sustain such a contention. - As between this plaintiff and the defendant in relation to the contract in question neither of the parties to this controversy has acquired any right or subjected itself or herself to any disability because of the *846right of the defendant to do business in this State. The defendant had done no business with either the plaintiff or her husband, the insured, in this State. An entirely different question would be presented if this defendant, under the right that it had acquired to do business in this State, had issued to a resident of this State a policy of insurance which had thus become a New York contract or one to be construed and enforced according to the laws of this State. But as to this contract or the relations existing between the defendant and the plaintiff or her husband, the defendant is a foreign corporation contracting with residents of the State of Massachusetts, under whose laws it was organized, and it seeks to have its liability under this contract determined by the law of the State in which the contract was made and where it was to be performed. I cannot see that any public policy of the State of New York is involved which could have any possible effect upon this controversy, or that a citizen of Massachusetts contracting with a Massachusetts corporation can object to having the rights and obligations of the parties determined by the law of Massachusetts by coming to this State and claiming a residence here after the rights of the parties had become fixed by the happening of the contingency upon which the liability depended and where the extent of that liability was under the contract to be determined by the laws of the State of Massachusetts. Assuming that this court has power to grant an injunction and obtained jurisdiction over the defendant by virtue of its application to do business within this State, it seems to me clear that this is a case in which the court should not exercise that power but should leave the parties to settle their controversy in the State of Massachusetts, where the contract was made and was to be performed, and where all the parties to it resided up to the time that the rights and obligations under it became absolute. For that reason the courts of this State should refuse to interfere to prevent the courts of Massachusetts from determining the extent of the defendant’s liability under the contract.
I think, therefore, the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to continue the injunction denied, with ten dollars costs.
Clarke, J., concurred.
Order affirmed, with ten dollars costs and disbursements.

 Sie, See Revised Laws.— [Rep.